Case 4:08-cr-00310-LGW-CLR Document 112 Filed 12/28/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
Case No. 4:08cer310

ORDER ON MOTION FOR
v. SENTENCE REDUCTION UNDER
18 U.S.C. § 3582(c)(1)(A)

(COMPASSIONATE RELEASE)
JUWAN HALL

Upon motion of [XJ the defendant [ the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable
factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the
Sentencing Commission,

IT IS ORDERED that the motion is:

[_] GRANTED

[ ] The defendant’s previously imposed sentence of imprisonment of is reduced to
. If this sentence is less than the amount of time the defendant already served, the sentence
is reduced to a time served; or
[ ] Time served.
If the defendant’s sentence is reduced to time served:
L] This order is stayed for up to fourteen days, for the verification of the
defendant’s residence and/or establishment of a release plan, to make
appropriate travel arrangements, and to ensure the defendant’s safe

release. The defendant shall be released as soon as a residence is verified,

a release plan is established, appropriate travel arrangements are made,
Case 4:08-cr-00310-LGW-CLR Document 112 Filed 12/28/20 Page 2 of 4

and it is safe for the defendant to travel. There shall be no delay in
ensuring travel arrangements are made. If more than fourteen days are
needed to make appropriate travel arrangements and ensure the
defendant’s safe release, the parties shall immediately notify the court and
show cause why the stay should be extended; or

[| There being a verified residence and an appropriate release plan in place,
this order is stayed for up to fourteen days to make appropriate travel
arrangements and to ensure the defendant’s safe release. The defendant
shall be released as soon as appropriate travel arrangements are made and
it is safe for the defendant to travel. There shall be no delay in ensuring
travel arrangements are made. If more than fourteen days are needed to
make appropriate travel arrangements and ensure the defendant’s safe
release, then the parties shall immediately notify the court and show cause
why the stay should be extended.

CJ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

[] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of LJ probation or [ supervised release of months (not to exceed the unserved
portion of the original term of imprisonment).
[| The defendant’s previously imposed conditions of supervised release apply to
the “special term” of supervision; or

[| The conditions of the “special term” of supervision are as follows:
Case 4:08-cr-00310-LGW-CLR Document 112 Filed 12/28/20 Page 3 of 4

EJ The defendant’s previously imposed conditions of supervised release are unchanged.
[| The defendant’s previously imposed conditions of supervised release are modified as

follows:

[] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

x] DENIED after complete review of the motion on the merits.

FACTORS CONSIDERED (Optional)

Defendant contends his medical conditions, i.e. fatty liver disease, hypertension, heart
disease and obesity, together with the risk of COVID-19, qualify as “extraordinary and
compelling reasons” under 18 U.S.C. § 3582(c) that warrant compassionate release. The Court
concludes that Defendant has met his burden to show extraordinary and compelling reasons
under § 3582(c).

That is not the end of the Court’s analysis, however. The factors contained in 18 U.S.C.
§ 3553(a) weigh in favor of Defendant serving the sentence imposed. In the underlying case,
Defendant pleaded guilty to carjacking, during which he shot a seventeen-year-old man in the
stomach and calf. Defendant attempted to shoot the victim more times but he missed once and
then his gun jammed. Defendant then pistol-whipped the victim and stole his truck. When
police attempted to arrest Defendant, he fled, driving over 100 miles per hour and going the
wrong way down a two-lane highway. Defendant’s advisory guidelines range was 168 to 210

months’ imprisonment. The Court sentenced Defendant to the lower end of the guidelines at 170
Case 4:08-cr-00310-LGW-CLR Document 112 Filed 12/28/20 Page 4 of 4

months’ imprisonment. Currently, Defendant’s projected release date is July 15, 2022, meaning
he has approximately eighteen months left to serve. If Defendant were released now, he will
have served below his guidelines range. Defendant’s criminal history is also concerning. At the
time of his arrest, Defendant was on state parole after having just been released from a sixteen-
month prison sentence for shoplifting; he also admitted that he had sold drugs since his release.
Defendant has previous convictions for theft by taking, theft by shoplifting, and making false
statements to law enforcement. It appears Defendant’s previous convictions and parole
revocation did not deter him from committing another offense. Indeed, Defendant has been
sanctioned three times in the last three years—as recently as September 2019—by the Bureau of
Prisons for his behavior. The Court concludes that granting Defendant compassionate release at
this juncture would not reflect the seriousness of his crime, promote respect for the law, provide

just punishment for the offense, nor afford general or specific deterrence for similar offenses.
[| DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

“December 25/2 a Ss,
UNIT BES-STATES DISTRICT JUDGE

 
